Citation Nr: 0127303	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  99-21 037	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to May 
1952.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that the RO originally denied entitlement to 
service connection for hearing loss and tinnitus in a 
December 1989 rating decision.  The veteran did not appeal 
this decision.  Subsequently, the veteran attempted to reopen 
his claim.  This was denied in a June 1993 rating decision.  
Again, the veteran did not appeal.  Hence, both these 
decisions became final.  See 38 U.S.C.A. §§ 5100 et. seq., 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1103 
(2001).

In October 1998, the veteran petitioned to reopen his claim, 
submitting the statement of a corpsman who served with him in 
Korea in 1951.  The corpsman averred that he observed the 
veteran to suffer temporary hearing loss on at least one 
occasion.  The witness continued on to explain that severe 
noise trauma and temporary loss of hearing was a reasonably 
common occurrence and, as such, that the individual would not 
normally be evacuated.  "[A]ny individual that served in any 
line company, in combat, in any war, could be expected to 
suffer various degrees of permanent hearing loss."

On this basis, the RO reopened the veteran's claim, but 
continued to deny entitlement to service connection.  The 
veteran responded with the February 1999 medical statement 
from his private physician, who noted the history of exposure 
to noise in the military.  The RO issued a second rating 
decision in March 1999, which is the subject of the present 
appeal.

The Board concurs with the reopening of the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The veteran testified before the undersigned member of the 
Board in September 2001, at which time he claimed entitlement 
to service connection for tinnitus.  A claim to reopen the 
previously denied claim for entitlement to service connection 
for tinnitus is referred to the RO for appropriate action.


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to further appellate action.

Initially, the Board notes that the law changed significantly 
during the pendency of the appellant's appeal.  In November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claim before the 
Board.  Additionally, on August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran avers that his hearing loss is the result of his 
active service.  Specifically, he avers that he was subjected 
to acoustic trauma while in combat in the infantry, stationed 
in Korea.  To this end he has presented competent medical 
evidence that he currently manifests severe, high frequency, 
sensorineural hearing loss, bilaterally, according to a 
February 1999 private medical statement proffered by Joe B. 
Colclasure, M.D.  He has further presented the lay statement 
of a corpsman who served with him, as described in detail 
above.

Service personnel records reflect that he served with Charlie 
Company, 1st Battalion, 5th Marines, 1st Marine Division, and 
that his Military Occupational Specialty (MOS) was 0311, or 
infantry.

The veteran has presented various statements by private 
health care providers.  The gist of these statements is that 
the veteran's hearing loss is noise induced but, while the 
history of exposure to acoustic trauma, and of acoustic 
trauma during military service, is noted and certainly found 
to be consistent with the type of hearing loss the veteran 
exhibits, the precise etiology of the hearing loss has not 
been determined.  The veteran further testified in September 
2001 that he had a letter by an allergist, a Dr. Lindy, 
suggesting that the veteran was more susceptible to hearing 
loss from acoustic trauma because of his hay fever.  The 
veteran's report of medical history, dated in November 1950, 
reflects that he was diagnosed with mild seasonal hay fever, 
not considered disabling.  In addition, his service medical 
records reflect an abstract of a letter by Fannie Lou Leney, 
M.D., of Oklahoma City, Oklahoma, in which the physician 
described the results of allergy testing on the veteran.  
However, the comments the veteran discussed are not part of 
this abstract, and the statement in its entirety and any 
treatment records are not present in the file.

The Board finds that an examination would be helpful in 
determining the nature and etiology of the veteran's 
presently manifested hearing loss.  In addition, a treatment 
note in the claims file indicates that the veteran was seen 
at the VA Medical Center (VAMC) North Little Rock, Arkansas, 
in January 2000 with complaints of hearing loss and was 
referred for audiology consultation.  Records of the 
audiology consultation are not present in the claims file.  
VA records must be obtained, and an attempt must be made to 
obtain missing service medical records and/or private medical 
records.  See 66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(1),(2),(4)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his hearing loss.  
After obtaining any necessary 
authorization the RO should request that 
all identified health care providers 
furnish copies of all medical records of 
treatment accorded the veteran for his 
hearing loss.  In particular, the RO 
should obtain any and all records of 
treatment accorded the veteran by Dr. 
Lindy or Leney, of Oklahoma City, 
Oklahoma, and at the VAMC North Little 
Rock, Arkansas, and any other VA facility 
he may identify, since his discharge from 
active service in 1952.

2.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

3.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his hearing loss.  
After reviewing the records and examining 
the veteran, the examiner should express 
an opinion as to the etiology and date of 
onset of the veteran's hearing loss.  The 
examiner should state whether it is as 
likely as not that the veteran's hearing 
loss began during his military service or 
is related to any incident of such 
service.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claim in light 
of the newly acquired evidence.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  When 
requested to appear for an examination, the veteran is 
reminded that it is his responsibility to report for 
examination as scheduled, and that the consequences for 
failing to report for VA examination without cause may 
include denial of his claim.  38 C.F.R. § 3.158, 3.655 
(2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




